Citation Nr: 1423485	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for Persian Gulf Syndrome, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1979 and from September 1990 to April 1991.  He served in Southwest Asia from October 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

When this case was previously before the Board in June and October 2013, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran's complaints of tiring easily, inability to walk for long periods, muscle pains, breathlessness, easy fatigability and general malaise upon mild to moderate efforts, claimed as Persian Gulf Syndrome, had their onset in service or are related to active duty, or are a manifestation of an undiagnosed illness or medically unexplained multisymptom illness.


CONCLUSION OF LAW

Persian Gulf Syndrome, to include as due to an undiagnosed illness, was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a July 2013 letter.  Thereafter, the claim on appeal was readjudicated in an August 2013 supplemental statement of the case.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records and private medical records.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In fact, all development requested by the Board's prior remands has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA conducted an examination in July 2013, and obtained an addendum opinion in November 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2013 examination report and November 2013 addendum opinion are adequate, as they reflect a review of the Veteran's record, consider all of the pertinent evidence of record and the statements of the Veteran, and provide rationales for the opinions offered.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that as a result of service in the Persian Gulf he now suffers from Persian Gulf Syndrome, to include as due to an undiagnosed illness.  He contends that he tires easily, cannot walk for long periods of time and has muscle pains.  He reports that these symptoms began about one year after he returned from the Gulf War.  

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834-81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c).  There is no evidence or allegation that these provisions apply.

A February 4, 2010, Veterans Benefits Administration (VBA) Training Letter 10-01 (TL10-01), entitled Adjudicating Claims Based on Service in the Gulf War and Southwest Asia, instructs that, if an examiner has determined the Veteran's disability pattern to be either a diagnosable chronic multi-symptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then service connection cannot be granted under 38 C.F.R. § 3.317 and may only be granted if the medical evidence is sufficient to establish service connection on a direct basis.  See generally Combee v. Principi, 34 F.3d 1039, 1043 (1994).

The VBA Training Letter 10-01 also advises that special efforts and inquiries may be necessary when procuring medical evidence in these claims because of the difficulties involved with determining whether or not a diagnosis has been established, including non-medical and lay statements which may constitute probative evidence by describing changes in the Veteran's appearance, physical abilities, and mental or emotional status.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for Persian Gulf syndrome, to include as due to an undiagnosed illness.  The evidence does not show that the Veteran had the claimed disability during active duty, or that any current claimed disability is related to active duty or an undiagnosed illness. 

VA treatment records reflect treatment for sleeplessness (possible apnea) and symptoms associated with a trigger finger.  They do not reflect that the Veteran has an undiagnosed illness, or link any symptoms or diagnoses to his active duty.  

The Veteran was provided a VA Gulf War general medical examination in July 2013.  The examination yielded diagnoses of hypokalemia and hypomagnesemia, with each being noted by the VA examiner to have a clear and specific etiology and not likely related to an exposure event experienced by veterans during service in Southwest Asia.  The examiner stated that no description was found in medical literature as to any etiological relationship between those entities and any specific exposure event of veterans during service in Southwest Asia.  The Veteran's complaints relating to fatigue, walking difficulty, and muscle pains were judged to be more likely related to his chronic hypokalemia and hypomagnesemia, which were electrolyte disturbances secondary to osmotic diarrhea, secondary to chronic ethanolism.  Moreover, the examiner found that the foregoing complaints were not likely related to the Veteran's service in Southwest Asia.  No additional signs and/or symptoms were found to represent an undiagnosed illness or multisymptom illness.  

In July 2013, the Veteran was also provided a VA respiratory examination.  The Veteran complained of being too breathless to dress or leave his home.  He also reported easy fatigability and general malaise upon mild to moderate efforts, noting that his symptoms began about one year following his return from the Gulf War.  He stated that he was unable to exercise or walk for long periods.  He denied ever having been diagnosed with a respiratory disorder.  No respiratory disorder was diagnosed.  A chest x-ray showed no heart or lung disorder; however, the thoracic aorta appeared elongated and tortuous with mild atherosclerotic changes.

Pursuant to the Board's October 2013 remand, the examiner offered an addendum medical opinion in November 2013.  She noted that she reviewed all available files.  She stated that an extensive review of the Veteran's lab reports of serum potassium and serum magnesium levels showed normal levels of both serum electrolytes until June 2010, when both recorded low values for the first time and required chronic replacement.  Thus, the electrolyte disturbances did not have their onset during the Veteran's active duty.  They did not have any relationship with the Veteran's active duty.  They were not diagnosed within the first year after the Veteran's active duty.  The examiner referred to her July 2013 VA examination report for an assessment of the etiology of the electrolyte disturbance and a sustained opinion that there was no undiagnosed illness.  

The examiner next noted that the Veteran's mild atherosclerotic changes of the thoracic aorta, as reported on recent chest x-ray dated August 1, 2013, was an incidental finding described during a routine chest x-ray ordered for evaluation of the Veteran's respiratory complains as reported in the July 2013 VA examination report.  She stated that the mild atherosclerotic thoracic aorta did not have its onset during the Veteran's military service, and was not otherwise attributable to his military service.  She pointed out that it was described on the recent chest x-ray dated August 1, 2013, but VA electronic medical records showed 2 previous normal chest x-rays reports dated in August 1994 and September 1997.  She further explained that mild atherosclerotic thoracic aorta was an expected finding of human beings, as part of the natural aging process.  This incidental radiological description on the Veteran's recent chest x-ray, [did not have] ANY relationship with the Veteran's varied somatic complaints.  The mild atherosclerotic thoracic aorta was only recently described by chest x-ray, so it was NOT manifested during any one-year period following service. 

The Board finds that the July 2013 and November 2013 VA medical opinions constitute probative evidence against the Veteran's claim both as an undiagnosed illness and on a direct basis.  They are based on detailed and thorough reviews of the medical record.  The examiner explained her opinions by analyzing the Veteran's active duty and post-service medical history in terms of her medical expertise.  The examiner's specific references to the medical record and medical principles are particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

The foregoing evidence reflects that the Veteran has diagnoses of hypokalemia, hypomagnesemia and atherosclerotic changes of thoracic aorta.  These are known clinical diagnoses.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Consequently, service connection for Persian Gulf Syndrome, as the result of an undiagnosed illness, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The foregoing evidence also reflects that the Veteran's hypokalemia, hypomagnesemia and atherosclerotic changes of the thoracic aorta are unrelated to active duty, to include service in the Persian Gulf.  

The Board finds it significant that there is no medical evidence to the contrary of the July 2013 and November 2013 VA medical opinions.  In fact, the medical record is negative for any evidence showing that the Veteran has an undiagnosed illness, or linking any current symptoms or diagnoses to his active duty.  

The Board acknowledges the assertions by the Veteran in support of this claim.  The Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the assertions by the Veteran do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran currently has an undiagnosed illness, and whether any current symptoms or disabilities are linked to his active duty, to include service in the Persian Gulf) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

As the preponderance of the evidence is against the claim for service connection for Persian Gulf Syndrome, to include as due to an undiagnosed illness, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for Persian Gulf Syndrome, to include as due to an undiagnosed illness, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


